United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFICE,
Watford City, ND, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0626
Issued: January 24, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 23, 2021 appellant filed a timely appeal from an August 27, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R. § 501.3(e)(f). One hundred and eighty days from August 27, 2020, the date of OWCP’s decision, was February 23, 2021. Since
using March 9, 2021, the date the appeal was received by the Clerk of the Appellate Boards would result in the loss
of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is February 23, 2021, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
for the period January 25, 2018 through June 19, 2020 causally related to his accepted October 6,
2014 employment injury.
FACTUAL HISTORY
On October 30, 2014 appellant, then a 53-year-old postmaster, filed a traumatic injury
claim (Form CA-1) alleging that on October 6, 2014 he sustained a right shoulder rotator cuff tear
when reaching over his head to open a stuck rural mailbox while in the performance of duty. He
stopped work on October 7, 2014. By decision dated August 3, 2015, OWCP accepted the claim
for temporary aggravation of right shoulder rotator cuff tear and right shoulder impingement.
Appellant underwent OWCP-authorized right rotator cuff arthroscopic surgery with debridement
on July 20, 2016. OWCP paid appellant wage-loss compensation on the supplemental rolls for the
period July 20, 2016 to June 9, 2017.
Dr. John W. Ellis, a Board-certified family practitioner, in a February 6, 2018 report,
provided a rating of permanent impairment of appellant’s right upper extremity. He also noted
that appellant had been temporarily totally disabled and had missed multiple days of work due to
his right shoulder injury.3
By decision dated June 28, 2019, OWCP expanded the acceptance of the claim to include
temporary aggravation of chronic regional pain syndrome (CRPS) type 1.
On June 29, 2020 appellant filed a claim for compensation (Form CA-7) claiming disability
from work for the period January 25, 2018 through June 19, 2020.
In support of his claim for compensation, appellant submitted additional medical evidence
including a July 17, 2019 report, wherein Dr. Ellis noted appellant’s history of injury and medical
treatment. He provided appellant’s physical examination findings and diagnosed CRPS 1, right
rotator cuff sprain, and right shoulder region dislocation. He opined that appellant has been totally
disabled as of March 29, 2018 due to a worsening of his CRPS, which precluded most activities
of daily living. Dr. Ellis also related that, as of March 29, 2018, appellant’s CRPS contributed to
his angina and heart pain, which then led to the recommendation that appellant stop work. He
explained, “It is my medical opinion that his [CRPS] has caused the outpouring of stress chemicals,
which has caused vasoconstriction of his coronary arteries, which caused his angina. It is my
medical opinion that his [CRPS] in the right upper extremity, in and of itself, rendered him unable
to continue working at this time.”

3

By decision dated October 25, 2018, OWCP granted appellant a schedule award for 24 percent permanent
impairment of the right arm. The period of the award ran from February 6, 2018 through July 15, 2019. By decision
dated June 14, 2019, OWCP reissued the October 25, 2018 schedule award with a corrected pay rate. OWCP issued
a direct payment for a pay rate adjustment on the supplemental rolls for the period February 6, 2018 to May 25, 2019.

2

In a September 24, 2019 report, Dr. Ellis diagnosed right shoulder and CRPS 1. He opined
that appellant was totally disabled from work and unable to perform the duties of a postmaster for
the period November 28, 2015 through June 9, 2017 due to those conditions.
In a development letter dated June 30, 2020, OWCP informed appellant that the evidence
submitted was insufficient to support his claim for wage-loss compensation for the period
January 25, 2018 through June 19, 2020. It afforded him 30 days to submit additional evidence to
support his disability claim. No further evidence was received.
By decision dated August 27, 2020, OWCP denied appellant’s claim for disability from
work for the period January 25, 2018 through June 19, 2020.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that any disability or specific condition
for which compensation is claimed is causally related to the employment injury. 5 The term
disability is defined as the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of the injury. 6 For each period of disability claimed, the
employee has the burden of proof to establish that he or she was disabled from work as a result of
the accepted employment injury. 7 Whether a particular injury causes an employee to become
disabled from work, and the duration of that disability, are medical issues that must be proven by
a preponderance of the reliable, probative, and substantial medical evidence. 8
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the accepted employment injury.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is

4

Supra note 2

5

C.B., Docket No. 20-0692 (issued May 26, 2021); S.W., Docket No. 18-1529 (issued April 19, 2019); B.K., Docket
No. 18-0386 (issued September 14, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37
ECAB 712 (1986).
6

20 C.F.R. § 10.5(f); C.B., id.; S.T., Docket No. 18-0412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
7

C.B., id.; K.C., Docket No. 17-1612 (issued October 16, 2018); William A. Archer, 55 ECAB 674 (2004).

8

C.B., id.; S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291-92 (2001).

9

C.B., id.; K.H., Docket No. 19-1635 (issued March 5, 2020); V.A., Docket No. 19-1123 (issued October 29, 2019).

3

claimed. To do so would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 10
ANALYSIS
The Board finds that this case is not in posture for decision.
In a July 17, 2019 report, Dr. Ellis noted appellant’s history of injury and medical
treatment. He provided appellant’s physical examination findings and diagnosed CRPS 1, right
rotator cuff sprain, and right shoulder region dislocation. Dr. Ellis opined that appellant has been
totally disabled as of March 29, 2018 due to a worsening of his CRPS, which precluded most
activities of daily living. He also related that, as of March 29, 2018, appellant’s CRPS contributed
to his angina and heart pain, which then led to the recommendation that appella nt stop work. Dr.
Ellis explained, “It is my medical opinion that his [CRPS] has caused the outpouring of stress
chemicals, which has caused vasoconstriction of his coronary arteries, which caused his angina. It
is my medical opinion that his [CRPS] in the right upper extremity, in and of itself, rendered him
unable to continue working at this time.” He thereby specifically attributed appellant’s disability
from work to her accepted employment-related condition and explained how the accepted
condition caused appellant’s claimed disability.
It is well established that, proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 11 While Dr. Ellis’ July 17, 2019 report does not
contain sufficient rationale to discharge appellant’s burden of proof by the weight of the reliable,
substantial, and probative evidence that her claimed disability was caused or aggravated by the
accepted employment injury, this report raises an uncontroverted inference of causal relationship
sufficient to require further development of the case record by OWCP. 12
The Board, therefore, finds that the case must be remanded for further development of the
medical evidence. OWCP shall refer appellant to a specialist in the appropriate field of medicine
for a reasoned opinion regarding whether appellant’s claimed disability was causally related to the
accepted employment injury. If the physician opines that the claimed disability is not causally
related to the accepted employment injury, he or she must explain with rationale how or why their
opinion differs from that of Dr. Ellis. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.

10

C.B., id.; K.A., Docket No. 19-1564 (issued June 3, 2020); J.B., Docket No. 19-0715 (issued September 12, 2019);
William A. Archer, supra note 7.
11

M.A., Docket No. 19-0905 (issued January 26, 2021); J.H., Docket No. 18-1637 (issued January 29, 2020). See
also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).
12

See M.A., id.; T.K., Docket No. 20-0150 (issued July 9, 2020); John J. Carlone, 41 ECAB 354 (1989); Horace
Langhorne, 29 ECAB 820 (1978).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT August 27, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: January 24, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

